Citation Nr: 0731791	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  99-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial disability rating for 
interdigital tinea pedis from December 8, 1997, and in excess 
of 10 percent from August 30, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In October 1998 rating decision, the RO established 
service connection for interdigital tinea pedis of the feet, 
and assigned a noncompensable (zero percent) initial 
disability rating, effective from December 8, 1997.  A March 
2007 rating decision during the appeal granted a "staged" 
10 percent disability rating, effective from August 30, 2002. 

This case was remanded by the Board in February 2001 to 
comply with the duty to notify and assist a claimant, 
including a notice letter to the veteran and a VA examination 
of the skin.  The case was again remanded by the Board in 
July 2006 for a VA skin examination and rerating of the tinea 
pedis under revised VA rating criteria.  That notice and 
development has now been completed, and the case has now been 
returned to the Board further appellate consideration.

The veteran appeared and testified at a personal hearing in 
January 2001 before the a Veterans Law Judge sitting at 
Montgomery, Alabama.  The veteran was notified that the 
Veterans Law Judge who conducted the personal hearing was no 
longer with the Board, and provided the veteran an 
opportunity to request another personal hearing before 
another Veterans Law Judge.  The veteran did not elect 
another Board personal hearing. 


FINDINGS OF FACT

1.  For the period of claim prior to August 30, 2002, the 
veteran's service-connected interdigital tinea pedis did not 
manifest exfoliation, exudation, or itching involving an 
exposed surface or extensive area.

2.  For the entire period of the claim, the veteran's 
service-connected interdigital tinea pedis has not manifested 
in exudation or constant itching, extensive lesions, or 
marked disfigurement. 

3.  For the period of claim from August 30, 2002, the 
veteran's service-connected interdigital tinea pedis has 
affected 5 percent of his entire body area. 

4.  For the period of claim from August 30, 2002, the 
veteran's service-connected interdigital tinea pedis has not 
affected at least 20 percent of his entire body or at least 
20 percent of exposed areas, and has not required 
corticosteroids or immunosuppressive therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for service-connected interdigital tinea pedis were not met 
prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.118, Diagnostic Codes 7813-7806 (1998); 38 C.F.R. § 3.159 
(2007). 

2.  The criteria for a disability rating in excess of 10 
percent for service-connected interdigital tinea are not met 
for the period of claim from August 30, 2002.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.118, Diagnostic Codes 7813-7806 (1998); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.118, Diagnostic Codes 
7813-7806 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
May 2001, May 2004, December 2005, July 2006, and September 
2006 satisfied VA's duty to notify under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought (higher 
initial disability rating), of what VA would do or had done, 
and what evidence the appellant should provide, informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a July 2006 letter, VA provided the 
veteran such notice regarding disability rating and effective 
date.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, private medical evidence, 
personal hearing testimony, and lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's February 2001 remand, the RO issued a notice letter 
to the appellant (May 2001), obtained a VA examination (July 
2001), then readjudicated the appellant's claim and issued a 
Supplemental Statement of the Case (May 2004).  In compliance 
with the Board's July 2006 remand, the RO obtained a VA 
examination (February 2007), then readjudicated the 
appellant's claim under revised rating criteria and issued a 
rating decision and a Supplemental Statement of the Case 
(March 2007).  The Board finds that VA has substantially 
complied with the Board's remands with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Higher Initial Rating for Bilateral Tinea Pedis

In this case, in an October 1998 rating decision, the RO 
established service connection for interdigital tinea pedis 
of the feet, and assigned a noncompensable (zero percent) 
initial disability rating, effective from December 8, 1997.  
A March 2007 rating decision during the appeal granted a 
"staged" 10 percent disability rating, effective from 
August 30, 2002.  Because the veteran has appealed the 
initial rating, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999). 

The veteran contends that the noncompensable (zero percent) 
initial disability rating assigned for his service-connected 
interdigital tinea pedis of both feet did not reflect the 
severity of his symptoms at the time of service connection.  
The veteran also contends his interdigital tinea pedis is 
more severely disabling than the currently assigned 10 
percent disability rating reflects.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's service-connected interdigital tinea pedis was 
initially rated pursuant to Diagnostic Codes 7813-7806.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27 (2007).  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7813, dermatophytosis (which is called tinea pedis when 
located on the feet) is to be rated as eczema.  In turn, 
Diagnostic Code 7806 that was in effect prior to August 30, 
2002 provided a 30 percent rating for a skin disorder 
(eczema) with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 10 percent rating 
contemplated a skin disorder with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  A 0 
percent (noncompensable) rating was provided for a skin 
disorder with slight, if any, exfoliation, exudation, or 
itching if on a non-exposed surface or small area.  See 38 
C.F.R. § 4.118 (prior to August 30, 2002).

During the pendency of this claim, VA revised the criteria 
for rating skin disabilities, effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (2002).  Where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2006).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

For the period of claim from August 30, 2002, the veteran's 
service-connected interdigital tinea pedis has been rated 
under revised 38 C.F.R. § 4.118, Diagnostic Code 7813 for 
dermatophytosis.  Under Diagnostic Code 7813, a skin 
disability is to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806), dependent on the dominant disability.  Under the 
present facts, the Board finds that the veteran's predominant 
disability is dermatitis.  

Under the revised rating criteria provided by Diagnostic Code 
7806, a 30 percent rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  A 10 percent rating is assigned where 
at least 5 percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas is affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the twelve month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The Board notes that the RO has addressed both sets of rating 
criteria; therefore, the Board may also consider the previous 
and revised rating criteria without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's January 2001 personal hearing 
testimony, the veteran's written statements, VA compensation 
examination reports, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

The evidence in this case shows that the veteran underwent a 
VA skin examination in April 1998.  At that examination, the 
veteran reported developing a fungus on his feet while 
cleaning showers in service.  He stated his condition was 
constant, and flares up intermittently.  He complained of 
blisters, scale, and pruritus over the feet and reported 
nearly constant pruritus, itching, and discomfort while 
walking when blisters flared on his feet.  The examiner noted 
healed blisters bilaterally over the soles of the veteran's 
feet, particularly in the center of the sole.  Post 
inflammatory hyperpigmentation was also noted.  White 
maceration was observed between the toes, and a fissure was 
noted at the base of the fourth toe on the right foot.  The 
examiner diagnosed interdigital tinea pedis, onychomycosis, 
and dyshidrotic eczema of the hands and feet. 

In January 2001 the veteran testified before the Board during 
a personal hearing. The veteran testifies that his feet are 
rough and scaly; he experienced constant itching; he had 
painful blisters that form and make walking uncomfortable.  
The veteran stated he uses a needle to lance the blisters so 
he is able to work.  In addition, the veteran stated that his 
toenails were thick and hard like wood, and his toenails 
occasionally fall off.  Further, he reported his feet were 
constantly sweaty despite treatment. 

A VA examination was performed in July 2001.  The examiner 
noted a fungal infection of the veteran's feet, although the 
examiner observed no current evidence of skin involvement.  
The veteran's toenails were very thick and showed signs of 
fungal infection.  The examiner concluded the veteran's tinea 
pedis was under control except for his toenails. 

The veteran underwent a VA skin examination in February 2007.  
He complained of scaling and cracking affecting the soles of 
both feet, as well as recurrent blister formation.  He also 
reported recurrent vesicles, chronically dry skin, some 
burning and sweating, and that he experiences pruritus.  The 
veteran denied the use of any systemic corticosteroids or any 
immunosuppressive or light therapy for treatment of his 
condition, and denied systemic symptoms.  The veteran 
reported two episodes of blistering or vesiculation over the 
past twelve months.  On examination, mild toenail dystrophy 
was present.  Cirrhosis of the bilateral feet as well as 
interdigital maceration and scale on the soles of the feet 
was noted.  The examiner noted that the veteran's skin 
disease affected only the feet, which was less than 5 percent 
of the total body surface and less than 5 percent of the 
veteran's exposed body surface.  No scarring or disfigurement 
was noted.  The diagnosis was dyshidrotic eczema. 

After a review of the evidence, the Board finds that the 
schedular rating criteria for an initial compensable 
disability rating prior to August 30, 2002 have not been met. 
For the period of claim prior to August 30, 2002, the 
veteran's service-connected interdigital tinea pedis did not 
manifest exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  Although there was 
evidence of exfoliation, exudation, and itching, the 
veteran's service-connected interdigital tinea pedis did not 
affect either an exposed area of the body or an extensive 
area.  The veteran's symptoms did not more nearly approximate 
the criteria for a 10 percent disability rating pursuant to 
the former version of Diagnostic Code 7813. 

The Board also finds that the schedular rating criteria for 
an initial disability rating in excess of 10 percent have not 
been met for the period of claim from August 30, 2002.  At no 
time during the period of claim has the veteran's 
interdigital tinea pedis manifested in exudation or constant 
itching, extensive lesions, or marked disfigurement, as 
required for a 30 percent disability rating under the rating 
criteria in effect prior to August 30, 2002.  

Considering the revised rating criteria for the period of 
claim from August 30, 2002, the Board notes that the 10 
percent rating assigned was based on a finding that the 
veteran's tinea pedis had affected 5 percent of his entire 
body area.  Although the evidence does not show that tinea 
pedis affects 5 percent of the entire body area, a reasonable 
construction of the medical findings is that the tinea pedis 
affects a body area that more nearly approximates 5 percent 
of the entire body area, as required for a 10 percent 
disability rating under Diagnostic Codes 7813-7806 in effect 
from August 30, 2002.

For the period of claim from August 30, 2002, the veteran's 
service-connected interdigital tinea pedis has not affected 
at least 20 percent of his entire body or at least 20 percent 
of exposed areas, and has not required corticosteroids or 
immunosuppressive therapy, as required for a 30 percent 
disability rating under Diagnostic Codes 7813-7806 under the 
rating criteria in effect from August 30, 2002.  For example, 
the February 2007 VA examination report indicates the veteran 
is currently treating his interdigital tinea pedis with 
topical treatments, rather than corticosteroids or 
immunosuppressive therapy.  The manifestations of the 
veteran's interdigital tinea pedis do not meet any applicable 
criteria for a higher rating. 

For these reasons, the Board finds that the criteria for a 
compensable initial disability rating for the period of claim 
prior to August 30, 2002, and an initial disability rating in 
excess of 10 percent for the period of claim from August 30, 
2002, for service-connected interdigital tinea pedis, have 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected tinea pedis has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the 


severity of this disability.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

A compensable initial disability rating for the period of 
claim prior to August 30, 2002, and an initial disability 
rating in excess of 10 percent for the period of claim from 
August 30, 2002, for service-connected interdigital tinea 
pedis, is denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


